DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, 17, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musgrave et al. (US 6424727 B1) in view of Braun (IDS: US 20060026672 A1).

Regarding claim 1, Musgrave et al. disclose a food-processing device that processes a food in a line that manufactures the food (food processing personnel, col. 2, lines 1-10, food processing plant, col. 21, lines 50-65), the food-processing device comprising: a processor that performs at least one process on the food (food processing plant, col. 21, lines 50-65); an imaging device configured to capture an image of an eye of a user of the food-processing device (“In addition 

Musgrave et al. do not disclose the specific language “a processor that performs at least one process on the food”. As the applications described are for a food processing plant (col. 21, lines 50-65), it would be obvious some sort of a processor would be used to perform the process, however another reference is added to make this explicit – i.e. to make explicit that rather than just allowing a person access to perform an activity, it allows access to the machinery that will perform the activity.

Braun teaches a food-processing device that processes a food in a line that manufactures the food (Industrial automation systems are known for automating industrial processes, food processing, [0002]), the food-processing device comprising: a processor that performs at least one process on the food (The industrial automation device 12 is used to control at least a 

Musgrave et al. and Braun are in the same art of security systems (Musgrave et al., abstract; Braun, abstract). The combination of Braun with Musgrave et al. enables the use of automated food processing devices. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the system of Braun with the system of Musgrave et al. as this was known at the time of filing, the combination would have predictable results, and as Braun indicates, “it may be desirable to prevent ill-intentioned individuals, such as computer hackers or terrorists, from gaining access to the industrial automation system for purposes of causing damage to the automation system, to the items it processes or manufacturers, or to related infrastructure” ([0003]), indicating why an application to plant process equipment specifically would be an important application of Musgrave et al.

Regarding claims 16 and 25, Musgrave et al. disclose a food-processing device management system that manages a plurality of food-processing devices that process a food in a line in which the food is manufactured and food-processing device management method for managing a plurality of food-processing devices that process a food (food processing personnel, col. 2, lines 1-10, food processing plant, col. 21, lines 50-65), the food-processing device comprising: a processor that performs at least one process on the food (food processing plant, col. 21, lines 50-65), the food-processing device management system comprising: a biometric information acquisition part that acquires biometric information of users of the food-processing devices (“In addition to identifying the animal, in certain animal transactions it is also desirable to positively identify persons involved in the animal identity and tracking chain, such as an owner, a shipper 

Musgrave et al. do not disclose the specific language “managing a plurality of food-processing devices that process a food”. As the applications described are for a food processing plant (col. 21, lines 50-65), it would be obvious some sort of a processor would be used to perform the food process, however another reference is added to make this explicit – i.e. to make explicit 

Braun teaches a food-processing device management system that manages a plurality of food-processing devices that process a food in a line in which the food is manufactured, the food-processing device management system comprising (Industrial automation systems are known for automating industrial processes, food processing, [0002]): a biometric information acquisition part that acquires biometric information of users of the food-processing devices (retinal scanner, [0028]); one first storage part that correlates and stores, for each user, the biometric information and user identification information for uniquely identifying the user (biometric information stored in a database characterizing biometrics of authorized users, [0030], database of codes or biometric information accessed by the security interface 18 may be located with the automation device 12, with the user interface 14, with the access device 16, with the security interface 18, or at another location, such as by being distributed over multiple locations, [0031], [0036]); a second storage part that stores executability information pertaining to a process the users can execute using the food-processing devices (“The database of codes or biometric information accessed by the security interface 18 may be located with the automation device 12, with the user interface 14, with the access device 16, with the security interface 18, or at another location, such as by being distributed over multiple locations. Herein, the term "database" refers to any data storage arrangement and does not imply any organizational structure or other limitation”, [0031], a separate access list with user identification and access rights information is preferably stored at each automation device, [0057], a security interface 18 provided for each device, [0058], functionality of the information server 130 may be distributed to the individual automation devices, [0070], information server 

Musgrave et al. and Braun are in the same art of security systems (Musgrave et al., abstract; Braun, abstract). The combination of Braun with Musgrave et al. enables the use of automated food processing devices. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the system of Braun with the system of Musgrave et al. as this was known at the time of filing, the combination would have predictable results, and as Braun indicates, “it may be desirable to prevent ill-intentioned individuals, such as computer hackers or terrorists, from gaining access to the industrial automation system for purposes of causing damage to the automation system, to the items it processes or manufacturers, or to related infrastructure” ([0003]), indicating why an application to plant process equipment specifically would be an important application of Musgrave et al.

Regarding claim 17, Musgrave et al. and Braun disclose the food-processing device according to claim 16. Musgrave et al. and Braun further indicate a plurality of the food-processing devices (Musgrave et al., database can include one of a plurality of remote local servers, col. 19, lines 1-15, people in the animal identity and tracking chain can include the owner of the animal, farms with subsidies 30, slaughterhouses and food processing plants 35, transportation points, shippers, and persons involved in the transportation and handling of the cattle 40, veterinarians and other care providers responsible for vaccination, drug administration, and general health care of an animal, col. 21, lines 50-65; Braun, industrial automation system which includes a plurality of industrial automation devices and a plurality of security access 

Regarding claim 24, Musgrave et al. and Braun disclose the food-processing device according to claim 16. Musgrave et al. and Braun further indicate the second storage part correlates and stores the user identification information and the executability information (Musgrave et al., information could be stored in the central database, or may be stored in a separate database or memory device that is pointed to by the central database once the identity of the animal and person have been authenticated”, col. 22, lines 5-25; Braun, “The database of codes or biometric information accessed by the security interface 18 may be located with the automation device 12, with the user interface 14, with the access device 16, with the security interface 18, or at another location, such as by being distributed over multiple locations. Herein, the term "database" refers to any data storage arrangement and does not imply any organizational structure or other limitation”, [0031], a separate access list with user identification and access rights information is preferably stored at each automation device, [0057], a security interface 18 provided for each device, [0058], functionality of the information server 130 may be distributed to the individual automation devices, [0070], information server 130 preferably resides on a separate server, although the separate server may be a virtual server and the server may be hosted on a computer that is also hosting another server, [0071], resources stored anywhere across a distributed system, [0074]).

Claims 2-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musgrave et al. (US 6424727 B1) and Braun (IDS: US 20060026672 A1) as applied to claim 1 above, further in view of Votaw et al. (US 20170053252 A1).

Regarding claim 2, Musgrave et al. and Braun disclose the food-processing device according to claim 1, Musgrave et al. partly further disclose the food-processing device further comprises a determination part that determines whether or not the user is present inside a prescribed region; and the management part automatically terminates the executable state of the process performed by the processor on the basis of a determination result from the determination part (FIG. 3A shows the apparatus of FIG. 2 in greater detail. The lens 110 gives a high resolution image of the eye 150 of the user, who is positioned in front of the lens 110, so that extreme proximity between the eye 150 and the imager 100 is not required (e.g., no contact is needed between the subject and the imager 100). Col. 7, lines 35-45 This increases the flexibility of the imager 100 for certain applications where the limited range of motion imposed by a wired connection would limit its usefulness. These might include, for example, certain applications such as animal identification, or medical and corrections facilities where it is not desirable or convenient to bring the subject whose eye is 30 being imaged close to the external computer 200. Col. 10, lines 10-25, a sequence of image frames can be obtained that cycle through a range of focus distances strobed at the video frame-rate, and the focus score computed for each frame can enable the selection of the best focused frame within the sequence of frames, col. 11, line 55 - col. 12, line 10, autofocus system in which frames are grabbed at a variety of focal depths in order to select only the best one for processing, or to prevent time being wasted on processing image frames which are assessed to be in poor focus col. 14, lines 10-20, If the iris template is invalid, the animal identification process may be terminated, col. 19, lines 1-15, If a transaction authorization match is not found between the person and the animal, can terminate the process, col. 21, lines 10-20), however, another reference is provided to further teach this point.

Votaw et al. teach a determination part that determines whether or not the user is present inside a prescribed region; and the management part automatically terminates the executable state of the process performed by the processor on the basis of a determination result from the determination part (“Certain embodiments may include a method for authenticating a user's identity at an Automated Teller Machine (“ATM”) over a period of time. The methods may include capturing at least a portion of user's facial information using a facial recognition camera, displaying a QR code for capture by a mobile device and receiving information using a wireless receiver from the mobile device that corresponds to the QR code. Such information received by the wireless receiver may include information that indicates an identification number associated with the mobile device, an identity of a person associated with the mobile device, an indication that the mobile device has received and/or processed the QR code and/or any other suitable information generated by the mobile device in response to the scan of the QR code”, [0031], the biometric sensor may include an iris scanner, [0048], “In certain embodiments, the ATM may only reconfer transactional privileges during the ATM session following the return of the user face (or head) to within a predetermined threshold distance of the vertical position of the face (or head) as determined during initialization of the ATM session and following the user input of a pre-determined code. The code may correspond to the user's regular pin or the code may be a different pin number that is created specifically to authorize a return to an earlier-initiated, then truncated—i.e., a session which did not formally terminate and the customer may have just wandered away from the ATM, session”, [0059], In some embodiments, the ATM may suspend transactional privileges, or other specific privileges, during the ATM session pending return of the user's face (or head) to within a predetermined threshold distance of the horizontal position of the face (or head) as determined during initialization of the ATM session, [0061]) [transactional privileges only when face in range of the camera = prescribed region].

Musgrave et al. and Braun and Votaw et al. are in the same art of security systems (Musgrave et al., abstract; Braun, abstract; Votaw et al., abstract). The combination of Votaw et al. with Musgrave et al. and Braun enables the use of detecting a threshold distance. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the distance detecting of Votaw et al. with the system of Musgrave et al. and Braun as this was known at the time of filing, the combination would have predictable results, and as Votaw et al. indicate this will reduce the danger to a customer from the customer's own inattentive behavior ([0005]). In industrial applications such as those described by Musgrave et al. and Braun, where such a security breach can result in significant and expensive damage, this added security measure would be of further benefit.

Regarding claim 3, Musgrave et al. and Braun and Votaw et al. disclose the food-processing device according to claim 2. Votaw et al. further teach the determination part determines whether or not the user is present inside the prescribed region proximal to the food-processing device; and the management part automatically terminates the executable state of the process performed by the processor when the determination part determines that the user is not present inside the prescribed region (In some embodiments, the ATM may suspend transactional privileges, or other specific privileges, during the ATM session pending return of the user's face (or head) to within a predetermined threshold distance of the horizontal position of the face (or head) as determined during initialization of the ATM session, [0061]).

Regarding claim 4, Musgrave et al. and Braun and Votaw et al. disclose the food-processing device according to claim 3. Braun and Votaw et al. further teach the determination part senses 

Regarding claim 5, Musgrave et al. and Braun and Votaw et al. disclose the food-processing device according to claim 4. Musgrave et al. and Braun and Votaw et al. further teach the food-processing device further comprises a first storage part that correlates and stores the user and the indicator (Musgrave et al., identity of a person associated with the mobile device, [0031]; transmit the information received by the facial recognition camera and the wireless receiver for initially authorizing an ATM session, abstract, display a QR code for retrieval by one or more devices on ATM, [0086], ATM user is provided with an option to use a QR code-based-communication to authenticate an ATM session. Step 702 shows receiving a selection by a user to initiate an ATM session using a QR code instead of authenticating using a conventional card and/or PIN, [0091] [QR code on more than one device, also the physical card, face, QR code, and PIN are all different indicators from each other]; and the determination part determines that the user is not present inside the prescribed region upon sensing that the indicator which is stored in the first to within a predetermined threshold distance of the horizontal position of the face (or head) as determined during initialization of the ATM session, [0061]).

Regarding claim 6, Musgrave et al. and Braun and Votaw et al. disclose the food-processing device according to claim 5. Musgrave et al. and Braun and Votaw et al. further indicate the food-processing device further comprises: a second storage part that correlates and stores the user and the process made executable for the user by the management part (Musgrave et al., information could be stored in the central database, or may be stored in a separate database or memory device that is pointed to by the central database once the identity of the animal and person have been authenticated”, col. 22, lines 5-25; Braun, “The database of codes or biometric information accessed by the security interface 18 may be located with the automation device 12, with the user interface 14, with the access device 16, with the security interface 18, or at another location, such as by being distributed over multiple locations. Herein, the term "database" refers to any data storage arrangement and does not imply any organizational structure or other limitation”, [0031], a separate access list with user identification and access rights information is preferably stored at each automation device, [0057], a security interface 18 provided for each device, [0058], functionality of the information server 130 may be distributed to the individual automation devices, [0070], information server 130 preferably resides on a separate server, although the separate server may be a virtual server and the server may be hosted on a computer that is also hosting another server, [0071], resources Votaw et al., storage, computer executable instructions, [0070], “The invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices, such as remote ATMs, that are linked through a communications network for transmitting PIN information, QR code information and key information formulated in response to QR code information transmission as well as any other suitable communication. In a distributed computing environment, program modules may be located in both local and remote computer storage media including memory storage devices”, [0077]).

Regarding claim 7, Musgrave et al. and Braun and Votaw et al. disclose the food-processing device according to claim 6. Musgrave et al. and Braun further indicate the second storage part correlates and stores an authentication level which is one of a plurality of authentication levels and which is set for each user, and the process made executable by the management part, said process being set for each authentication level (Musgrave et al., a level of authority and entitlements are stored with or pointed to by one or more of the animal template and person template, col. 3, lines 50-55, The animal and person identities are preferably keyed to, or associated with, one another in a database to facilitate the matching between the animal and the person. The database can have other information, such as, for example, other identification information, a specific level of authorization, specific authorized acts, entitlements, etc., col. 5, lines 45-65, “The database can contain other identification information relating to the animal and/or the person, such as name, age, markings, breed, race, etc., as well as authority levels or other entitlements, such as right of ownership, right to sell the animal, right to transport the animal, right to treat the animal, right to give shots to the animal, power of attorney, right to engage in a commercial activity involving the animal, etc. This information could be stored in 

Regarding claim 8, Musgrave et al. and Braun and Votaw et al. disclose the food-processing device according to claim 7. Musgrave et al. and Braun and Votaw et al. further indicate the authentication part further authenticates, on the basis of in response to detection of information other than an image of the user's eye, users for whom the highest authentication level among the plurality of authentication levels has been set (Musgrave et al., Matching the animal to its rightful owner or appointed guardian helps provide certainty in animal transactions and to ensure the safe and efficient transfer of animals between interested parties in order to minimize fraud, theft, uncertainty, and other risks normally present during most animal transactions. Col. 2, lines 1-10, The animal and person identification is accomplished using iris recognition techniques. The animal and person identities are preferably keyed to, or associated with, one another in a database to facilitate the matching between the animal and the person. The database can have other information, such as, for example, other identification information, a specific level of authorization, specific authorized acts, entitlements, etc., col. 5, lines 45-65, The image is processed to extract an iris template or code at step 170, the template or code is encrypted (optional) and transmitted to a central station, such as an animal identity and tracking chain custodian at step 175. The custodian would preferably handle the iris recognition technology and would preferably be capable of building the database, establishing local and default level of access may also be allowed for users/devices that are not on the list of authorized users, which may be a minimal level of access, [0057]; Votaw et al., QR code, PIN, and facial information different ways to authenticate user, abstract, [0038]).

Regarding claim 9, Musgrave et al. and Braun and Votaw et al. disclose the food-processing device according to claim 8. Musgrave et al. and Braun further indicate the processor performs at least two kinds of processes including a first-type process and a second-type process on the food; and the management part makes the first-type process performed by the processor executable for only the user authenticated by the authentication part and makes the second- type process performed by the processor executable for all the users (Musgrave et al., The database can contain other identification information relating to the animal and/or the person, such as name, age, markings, breed, race, etc., as well as authority levels or other entitlements, such as right of ownership, right to sell the animal, right to transport the animal, right to treat the animal, right to give shots to the animal, power of attorney, right to engage in a commercial activity involving the animal, etc. This information could be stored in the central database, or may be stored in a separate database or memory device that is pointed to by the central database once the identity of the animal and person have been authenticated”, col. 22, lines 5-25) [right of ownership, right to sell the animal, etc. interpreted as process being set for each authentication level]; Braun, if a particular manufacturing process is held as a trade secret, it may be desirable to closely guard read access to the automation system so that an unauthorized individual cannot obtain detailed information about the manufacturing process. Likewise, it may also be desirable to limit access to other types of manufacturing information, such as production quantities, defect rates, and so on. Further, it may be desirable to prevent ill-intentioned individuals, such as computer hackers or terrorists, from gaining access to the industrial automation system for purposes of causing damage to the automation system, to the  examples of user-initiated changes that may be displayed are adding steps to a recipe, copying a step, overwriting an existing recipe or area model, or creating a new recipe or area model, [0095]).

Regarding claim 10, Musgrave et al. and Braun and Votaw et al. disclose the food-processing device according to claim 9. Musgrave et al. and Braun and Votaw et al. further imply a third storage part that correlates and stores the user authenticated by the authentication part and the process made executable for the user by the management part (Musgrave et al., information could be stored in the central database, or may be stored in a separate database or memory device that is pointed to by the central database once the identity of the animal and person have been authenticated”, col. 22, lines 5-25; Braun, “The database of codes or biometric information accessed by the security interface 18 may be located with the automation device 12, with the user interface 14, with the access device 16, with the security interface 18, or at another location, such as by being distributed over multiple locations. Herein, the term "database" refers to any data storage arrangement and does not imply any organizational structure or other limitation”, [0031], a separate access list with user identification and access rights information is preferably stored at each automation device, [0057], a security interface 18 provided for each device, [0058], functionality of the information server 130 may be distributed to the individual automation devices, [0070], information server 130 preferably resides on a separate server, although the separate server may be a virtual server and the server may be hosted on a computer that is also hosting another server, [0071], resources stored anywhere across a distributed system, [0074]; Votaw et al., storage, computer executable instructions, [0070], “The invention may also be practiced in distributed computing 

Regarding claim 11, Musgrave et al. and Braun and Votaw et al. disclose the food-processing device according to claim 10. Braun further indicates the third storage part is configured so as not to accept changes or deletions to the correlated and stored user authenticated by the authentication part and the correlated and stored process made executable for the user by the management part (It is typically desirable to prevent other individuals from gaining access to the system to make changes since those individuals may not be qualified to make such changes, [0003], access rights may define various privilege classes to control users' ability to access memory of the device, create or delete data table files and program files, perform logical and physical reads or writes, change an operating mode of the device, clear memory, restore device memory, perform online edits, flash the memory, reset, autotune, clear faults/alarms, link read/write, resets, flashing, view diagnostics/events, upload configuration information settings, force I/O transitions, adjust operation of a drive or automation controller, and so on [0042], access rights may be administered to effect a lock-out arrangement, first user may be given "ownership" of the automation device such that access to the control logic by other users may be temporarily restricted until the work of the first user is complete, [0043], access levels (e.g., read vs. read-write) may vary on a parameter-by-parameter basis, [0063]).

Regarding claim 12, Musgrave et al. and Braun and Votaw et al. disclose the food-processing device according to claim 11. Musgrave et al. and Braun and Votaw et al. further indicate wherein the food-processing device further comprises: a fourth storage part that correlates and stores the image of the user's eye captured by the imaging device and user identification information for uniquely identifying the user (Musgrave et al., information could be stored in the central database, or may be stored in a separate database or memory device that is pointed to by the central database once the identity of the animal and person have been authenticated”, col. 22, lines 5-25; Braun, biometric information stored in a database characterizing biometrics of authorized users, [0030], characterize the user's retina, but also the logic and stored information used to compare the biometric information characterizing the retina of the user with the information characterizing the retinas of authorized individuals, database of codes, [0031]; Votaw et al., storage, computer executable instructions, [0070], “The invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices, such as remote ATMs, that are linked through a communications network for transmitting PIN information, QR code information and key information formulated in response to QR code information transmission as well as any other suitable communication. In a distributed computing environment, program modules may be located in both local and remote computer storage media including memory storage devices”, [0077]).

Regarding claim 13, Musgrave et al. and Braun and Votaw et al. disclose the food-processing device according to claim 12. Musgrave et al. further indicate at least one of a position and an orientation of the imaging device can be adjusted in accordance with a position of the user's eye (The handheld iris imager comprises a solid-state image capture device and an optical system which forms an image 109 of the iris on the image capture device at the image plane of 

Regarding claim 14, Musgrave et al. and Braun and Votaw et al. disclose the food-processing device according to claim 13. Votaw et al. and Braun further teach when a prescribed time has elapsed after the user was authenticated by the authentication part, the management part renders the process performed by the processor unexecutable until the user is again authenticated by the authentication part (Votaw et al., ATM's typically cancel authorization after a certain time period, [0005], ATM may only reconfer transactional privileges during the ATM session following the return of the user face (or head) to within a predetermined threshold distance of the horizontal position of the face (or head) as determined during initialization of the ATM session and following the user input of a pre-determined code, [0061]; Braun, If the user does not enter the required response on the user interface 24 within a predetermined period of time, the response screen may time out and the user interface 24 returns to its initial state, [0038]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musgrave et al. (US 6424727 B1) and Braun (IDS: US 20060026672 A1) and Votaw et al. (US 20170053252 A1) as applied to claim 13 above, further in view of Haussmann et al. (US 20060045284 A1).

Regarding claim 15, Musgrave et al. and Braun and Votaw et al. disclose the food-processing device according to claim 13. Braun further partly teaches the processor performs the process of determining the presence/absence of foreign substances included in the food (audit module 156 maintains a comprehensive list of all changes made to the industrial automation system, [0080], “A reporting/audit trail tool 194 may be used to generate detailed reports showing an audit trail of all changes to the automation system. Preferably, information concerning all log in attempts, including user name, machine name, and time is tracked and stored. Records may then be viewed by the user. A detailed audit trail of all changes to configuration data initiated by users may be maintained. Information concerning changes to automation processes may also be provided. For example, for recipes, some examples of user-initiated changes that may be displayed are adding steps to a recipe, copying a step, overwriting an existing recipe or area model, or creating a new recipe or area model”, [0095]), however another reference is added to make this explicit.

Haussmann et al. teach the processor performs the process of determining the presence/absence of foreign substances included in the food (Hearing protection devices are primarily used in industrial environments where production machines produce noise levels requiring protection. In certain industries special measures must be taken to maintain hygienic standards. In the food processing industry such measures will include detection of any foreign substances or objects in the product so that clean room or close to clean room standards apply, [0009], tracing means adapted for being detected by an electromagnetic detector so that the earplug can be detected by an electromagnetic detector such as an X-ray detector, a metal detector or a magnetic detector, if it has been lost and is no longer visible [0037], “Currently, 

Musgrave et al. and Braun and Haussmann et al. are in the same art of manufacturing facilities (Musgrave et al., col. 2, lines 1-10; Braun, [0002]; Haussmann et al., abstract). The combination of Haussmann et al. with Musgrave et al. and Braun and Votaw et al. enables the use of foreign substance detection. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the foreign substance detection of Haussmann et al. with the system of Musgrave et al. and Braun and Votaw et al. as this was known at the time of filing, the combination would have predictable results, and as Haussmann et al. indicate this is important to maintaining hygiene in food processing, thereby indicating the benefit in the food production systems of Musgrave et al. and Braun and Votaw et al..

Claims 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musgrave et al. (US 6424727 B1) and Braun (IDS: US 20060026672 A1) as applied to claim 17 above, further in view of Haussmann et al. (US 20060045284 A1).

Regarding claim 18, Musgrave et al. and Braun disclose the food-processing device according to claim 17. Braun further partly teaches the food-processing devices perform the process of determining the presence and absence of foreign substances included in the food (audit module 156 maintains a comprehensive list of all changes made to the industrial automation system, [0080], “A reporting/audit trail tool 194 may be used to generate detailed reports showing an 

Haussmann et al. teach the food-processing devices perform the process of determining the presence and absence of foreign substances included in the food (Hearing protection devices are primarily used in industrial environments where production machines produce noise levels requiring protection. In certain industries special measures must be taken to maintain hygienic standards. In the food processing industry such measures will include detection of any foreign substances or objects in the product so that clean room or close to clean room standards apply, [0009], tracing means adapted for being detected by an electromagnetic detector so that the earplug can be detected by an electromagnetic detector such as an X-ray detector, a metal detector or a magnetic detector, if it has been lost and is no longer visible [0037], “Currently, for example, in the food processing, tobacco processing, beverage producing and the pharmaceutical industries electromagnetic detectors such as X-ray detectors, a metal detectors, a magnetic detectors or similar scanning devices are used for detecting the presence and position of foreign objects in the processed product”, [0038]).



Regarding claim 19, Musgrave et al. and Braun and Haussmann et al. disclose the food-processing device according to claim 18. Musgrave et al. and Braun further indicate each of the plurality of food-processing devices (Musgrave et al., plurality of remote local servers, col. 19, lines 1-15, slaughterhouses and food processing plants, col. 21, lines 50-65; Braun, industrial automation system which includes a plurality of industrial automation devices and a plurality of security access devices connected by way of a communication network, [0016], multiple industrial automation devices, [0039]) has at least one biometric information acquisition part (Musgrave et al., imager to video image the iris of each person attempting access, col. 4, lines 1-15; Braun, retinal scanner, [0028]); and the first storage part correlates and stores the user identification information and the biometric information acquired by any of the biometric information acquisition parts (Musgrave et al., identity of a person associated with the mobile device, [0031]; Braun, biometric information stored in a database characterizing biometrics of authorized users, [0030], database of codes or biometric information accessed by the security interface 18 may be located with the automation device 12, with the user interface 14, with the 

Regarding claim 20, Musgrave et al. and Braun and Haussmann et al. disclose the food-processing device according to claim 19. Musgrave et al. and Braun further indicate each of the plurality of food-processing devices has the second storage part (Musgrave et al., information could be stored in the central database, or may be stored in a separate database or memory device that is pointed to by the central database once the identity of the animal and person have been authenticated”, col. 22, lines 5-25; Braun, “The database of codes or biometric information accessed by the security interface 18 may be located with the automation device 12, with the user interface 14, with the access device 16, with the security interface 18, or at another location, such as by being distributed over multiple locations. Herein, the term "database" refers to any data storage arrangement and does not imply any organizational structure or other limitation”, [0031], a separate access list with user identification and access rights information is preferably stored at each automation device, [0057], a security interface 18 provided for each device, [0058], functionality of the information server 130 may be distributed to the individual automation devices, [0070], information server 130 preferably resides on a separate server, although the separate server may be a virtual server and the server may be hosted on a computer that is also hosting another server, [0071], resources stored anywhere across a distributed system, [0074]).

Regarding claim 21, Musgrave et al. and Braun and Haussmann et al. disclose the food-processing device according to claim 20. Musgrave et al. and Braun further indicate a third storage part that correlates and stores the user authenticated by the authentication part and 

Regarding claim 22, Musgrave et al. and Braun and Haussmann et al. disclose the food-processing device according to claim 21. Braun further indicates the third storage part is configured so as not to accept changes or deletions to the correlated and stored user authenticated by the authentication part and the correlated and stored process made executable for the user by the management part (It is typically desirable to prevent other individuals from gaining access to the system to make changes since those individuals may not be qualified to make such changes, [0003], access rights may define various privilege classes to control users' ability to access memory of the device, create or delete data table files and 

Regarding claim 23, Musgrave et al. and Braun and Haussmann et al. disclose the food-processing device according to claim 21. Musgrave et al. and Braun further indicate the third storage part correlates and stores, for each of the food-processing devices, the user authenticated by the authentication part and the process made executable for the user by the management part (Musgrave et al., identity of a person associated with the mobile device, [0031]; Braun, biometric information stored in a database characterizing biometrics of authorized users, [0030], database of codes or biometric information accessed by the security interface 18 may be located with the automation device 12, with the user interface 14, with the access device 16, with the security interface 18, or at another location, such as by being distributed over multiple locations, [0031], [0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661